DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “adding” monk fruit extract, beet sugar and beet sugar derived isomaltulose.  However, it is unclear to what these components are to be added.  For purposes of examination, the monk fruit extract, beet sugar and beet sugar isomaltulose will be considered to be added to a mixing container.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0039864).
Regarding claims 1 and 4, Prakash et al. teach a composition comprising a Luo Han Guo (i.e., monk fruit) extract in combination with one or more sweetener compounds to provide a table top sweetener composition [0398-0399].  Bulking agents taught by Prakash et al. to be combined with the extract include sucrose and other polyols [0400].  Other polyols taught by Prakash et al. include palatinose (i.e., isomaltulose) [0132].  Prakash et al. also teach beet sugar [0121].  The compounds taught by Prakash et al. can be part of a Luo Han Guo extract [0080].
Prakash et al. do not teach an amount of extract, beet sugar or isomaltulose to be included in the composition.  However, based on the teachings of Prakash et al., one of ordinary skill would have been able to have arrived at a composition as claimed through no more than routine experimentation, given both the prior art and the instant invention are directed to sweetener compositions comprising monk fruit extract in combination with bulking agents.  One of ordinary skill would have been able to mix the components to provide a composition having the desired sweetness through no more than routine experimentation.
Further, given that Prakash et al. teach tabletop powder sweetener compositions,  it would have been obvious to have mixed the monk fruit extract, beet sugar and isomaltulose until they are evenly distributed in order to provide a sweetener composition with a homogeneous composition.  
Regarding claim 4 and the composition “consisting essentially of” the isomaltulose, beet sugar and monk fruit extract, given that Prakash et al. teach a sweetener composition that comprises monk fruit extract in combination with bulking agents [0398-0399], it would have been obvious to have provided a composition consisting essentially of the isomaltulose, beet sugar, and monk fruit extract where these three components were known to be combined to provide the predictable result of a sweetener composition.
Where the claimed isomaltulose is “beet sugar derived,” where the prior art teaches isomaltulose the source of the isomaltulose is not considered to provide a patentable distinction.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Verdegem (US 2018/0007927).
Regarding claims 2 and 3, Verdegem teaches a sweetening composition comprising a combination of monk fruit extract and isomaltulose [0016-0018].  The total chocolate composition comprises 0.1 to 10% monk fruit extract and 1 to 50% isomaltulose [0021].  This provides a sweetener composition containing an amount of monk fruit extract and isomaltulose encompassing the claimed amounts.  
Verdegem teaches the monk fruit extract and isomaltulose were mixed in a mixer along with the other ingredients [0087].  However, any order of mixing ingredients is considered to be prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result.
Therefore, it would have been obvious to have mixed the monk fruit extract and isomaltulose until they are evenly distributed in order to provide a sweetener composition with a homogeneous composition.  
Regarding claim 3 to the composition “consisting essentially of” the isomaltulose and monk fruit extract, given that Verdegem teaches it is the sweetener composition that comprises “any combination” of isomaltulose, monk fruit extract, and sweet tasting protein [0016-0020], it would have been obvious to have provided a composition consisting essentially of the isomaltulose and monk fruit extract where those two components were known to be combined to provide a sweetener composition.  Further, Example 1 of Verdegem uses a combination of isomaltulose and monk fruit extract as the sweetener in the chocolate composition.  
Where the claimed isomaltulose is “beet sugar derived,” where the prior art teaches isomaltulose the source of the isomaltulose is not considered to provide a patentable distinction.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references from Toksöz et al. teach sweetening compositions comprising Luo Han Guo extracts.  Prakash et al. (US 2015/0189904) teaches sweetener compositions comprising natural high potency sweeteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791